DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 1/26/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. No English abstract appears to be provided for H10-35926.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an opening and closing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 9-16, “a manual sheet feeding unit” is recited in line 2 however this is already introduced in Claim 1. Proper antecedent basis should be used.
Claims 17-20 are rejected by dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9-11, 14, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub No. 2008/0093789 A1).
Regarding Claim 1, Lee et al. discloses
a sheet feeding rotary body (160) configured to separate and feed recording media placed on a manual sheet feeding unit (140) one by one; 
a shielding unit (plate of 500 in Fig. 4A) configured to cover an outer side surface of the sheet feeding rotary body (Fig. 1), the shielding unit having an aperture (510) for exposing at least a part of the sheet feeding rotary body to an outside; and 
an opening and closing unit (170/170a) configured to open and close the aperture of the shielding unit (Figs 3-8).
	Regarding Claim 2, Lee et al. discloses
	the opening and closing unit is openable and closable along a width direction of the recording media (i.e. it opens/closes by rotating about an axis positioned parallel to the width direction of sheets, Figs. 3-7).
	Regarding Claim 3, Lee et al. discloses
the opening and closing unit comprises a latch mechanism (comprising 180) configured to hold the opening and closing unit in a position closing the aperture (Fig. 5A).
Regarding Claim 6, Lee et al. discloses
a manual sheet feeding unit is provided at an outer side surface of the shielding unit in a manner of being openable and closable (Fig. 4A).
Regarding Claim 7, Lee et al. discloses
a front cover (151) having an opening and closing angle set to be smaller than 90 degrees (Fig. 4A).
Regarding Claims 9-11, 14 and 15, Lee et al. discloses
an image forming unit (200) configured to form an image on a recording medium; and 
a manual sheet feeding unit (140) configured to manually feed the recording medium toward the image forming unit, 
wherein the manual sheet feeding device according to claim 7 is used as the manual sheet feeding unit.
Regarding Claims 17-19, Lee et al. discloses
a transport path (from 160 to 400, wherein specifically between 190 and 400 dual guides are depicted, Fig. 1) configured to transport the recording medium fed from the manual sheet feeding unit 140 to the image forming unit 200 is (indirectly) fixed to an apparatus body (overall body of 500) of the image forming apparatus (1).

Claim(s) 1, 2, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toba et al. (US Pub No. 2009/0115123 A1).
Regarding Claim 1, Toba et al. discloses
a sheet feeding rotary body (15) configured to separate and feed recording media placed on a manual sheet feeding unit (11, 13, 14) comprising one by one; 
a shielding unit (frame of 55 surrounding 15 in Fig. 5) configured to cover an outer side surface of the sheet feeding rotary body, the shielding unit having an aperture (i.e. the pocket of 55) for exposing at least a part of the sheet feeding rotary body to an outside (see Fig. 2, Fig. 5); and 
an opening and closing unit (50) configured to open and close the aperture of the shielding unit.
Regarding Claim 2, Toba et al. discloses
the opening and closing unit is openable and closable along a width direction of the recording media (i.e. it opens/closes by rotating about an axis positioned parallel to the width direction of sheets, Fig. 2).
Regarding Claim 4, Toba et al. discloses
the opening and closing unit comprises an eaves portion (the portion of 50 directly above 15) that is located above the sheet feeding rotary body and that is configured to prevent powder falling from above from adhering to the sheet feeding rotary body (since it covers 15, it prevents powder or other debris from falling onto it and adhering).
Regarding Claim 8, Toba et al. discloses
a separating rotary body (14) in contact with the sheet feeding rotary body, and 
wherein the sheet feeding rotary body intermittently rotates, and separates one by one the recording media whose front end comes into contact with a nip portion with the separating rotary body (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub No. 2008/0093789 A1) in view of Shibayama et al. (US Pub No. 2020/0010291 A1).
Regarding Claim 8, Lee et al. does not disclose a separating rotary body.
Shibayama et al. discloses a separating rotary body (73) in contact with the sheet feeding rotary body (72), and wherein the sheet feeding rotary body intermittently rotates, and separates one by one the recording media whose front end comes into contact with a nip portion with the separating rotary body (Fig. 2), for the purpose of separating sheets.

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Lee et al. by including the separating rotary body as 

disclosed by Shibayama et al., for the purpose of separating sheets.

Regarding Claim 16, Lee et al. discloses
an image forming unit (200) configured to form an image on a recording medium; and 
a manual sheet feeding unit (140) configured to manually feed the recording medium toward the image forming unit, 
wherein the manual sheet feeding device according to claim 8 is used as the manual sheet feeding unit.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toba et al. (US Pub No. 2009/0115123 A1) in view of Sunohara (US Pub No. 2010/0244373 A1).
Regarding Claim 3, Toba et al. does not disclose a latch mechanism.
Sunohara discloses an opening and closing unit (82) comprising a latch mechanism (95, 88-1, 88-2) configured to hold the opening and closing unit in a position closing the aperture (Fig. 4), for the purpose of securing the cover.
It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Toba et al. by including the latch mechanism as 

disclosed by Sunohara, for the purpose of securing the cover.
	Regarding Claim 5, Toba et al. discloses
	the opening and closing unit comprises an eaves portion (the portion of 50 directly above 15) that is located above the sheet feeding rotary body and that is configured to prevent powder falling from above from adhering to the sheet feeding rotary body (since it covers 15, it prevents powder or other debris from falling onto it and adhering).

Allowable Subject Matter
Claims 12, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a manual sheet feeding unit feeding sheets toward an image forming unit in combination with the features of the parent claims (Claims 12, 13 and 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        November 3, 2022